Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 
This Office action has been issued in response to amendment filed on 08/09/2022
Claims 1-20 pending. Applicants' arguments have been carefully and respectfully considered and addressed. Accordingly, this action has been made FINAL necessitated by amendment.  

Response to Arguments
Applicant’s arguments regarding the amended claims were fully considered and are moot in view of the new ground of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

Claims 1 and 11-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yang et al (hereinafter Yang) US Publication 20200034528 and Troy Berg (hereinafter Berg) US Publication No. 20190065763 in view of Wert el (hereinafter Wert) US Publication No 20030018910.

As per claim 1, Yang teaches:
A database system comprising: 
 	a database having a dynamic schema (Paragraph [0112]);
 and at least one processor configured to, using an encryption process: 
(Paragraphs [0020]-[0021], [0032], [0072]-[0073])
manage access to plaintext data stored in the plurality of data storage nodes by users employing at least one client-controlled resource in a client access layer; 
(Paragraphs [0006], [0020]-[0021], [0034]. [0032], [0072]-[0073], [0096]. [0150], wherein user credential incorporates access layer/control)
restrict access to the plaintext data by other users, wherein the other users include users with system administration privileges for the database and administrators of processing resources hosting the database; 
(Paragraphs [0006], [0020]-[0021], [0032], [0072]-[0073], [0112] and [0150])
and manage access to encrypted copies of the plaintext data by the users with system administration privileges for the database such that the system administration privileges do not enable access to plaintext versions of the encrypted copies. 
(Paragraphs [0006], [0020]-[0021], [0034]. [0032], [0072]-[0073], [0096]. [0150])
Yang does not explicitly teach a Encryption at field level, however in analogous art of content management, Wert teaches: 
Encryption at field level
(Paragraphs [0004], [0056] and [0065]-[0066]. Whereon data protection incorporates encryption)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Yang and Wert by incorporating the teaching of Wert into the method of Yang. One having ordinary skill in the art would have found it motivated to use the content management of Wert into the system of Yang for the purpose of managing data access at a filed level
Yang and Wert do not explicitly teach a database having a dynamic schema and comprising a plurality of data storage nodes, however in analogous art of content management, Berg teaches:
a database having a dynamic schema and comprising a plurality of data storage nodes
(Paragraph [0171])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Yang and Wert and Berg by incorporating the teaching of Berg into the method of Yang and Wert. One having ordinary skill in the art would have found it motivated to use the content management of Berg into the system of Yang and Wert for the purpose of managing data across distributed system.


Claim 11 is a method claim corresponding to claim 1 and it is rejected under the same rational as claim 1.
Claim 12 is a computer-readable storage medium claim corresponding to claim 1 and it is rejected under the same rational as claim 1.
Claims 2-4, 13-14 and 16-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yang and Wert and Berg in view of Elazar et al (hereinafter Elazar) US Publication No. 20060080535.

As per claim 2, Yang and Wert and Berg teach: 	The database system of claim 1, wherein the database is configured to store the plaintext data within at least one document, 
(Paragraphs [0006], [0013]-[0014] and [0074])(Yang)Yang and Berg do not explicitly teach and wherein the at least one processor is configured to enable specification of encryption in the client access layer on a minimum of at least one data field within the document, however in analogous art of content management, Elazar teaches: 
and wherein the at least one processor is configured to enable specification of encryption in the client access layer on a minimum of at least one data field within the document. 
(Paragraphs [0016], [0039], wherein section of the document is encrypted)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Yang and Berg and Elazar by incorporating the teaching of Elazar into the method of Yang and Berg. One having ordinary skill in the art would have found it motivated to use the content management of Elazar into the system of Yang and Berg for the purpose of managing data encryption.
As per claim 3, Yang and Wert and Berg and Elazar teach: 	The database system of claim 2, wherein the at least one client-controlled resource manages at least one data key without which the at least one data field cannot be decrypted. 
(Paragraph [0040])(Elazar)
As per claim 5, Yang and Wert and Berg and Elazar teach:  	The database system of claim 3, wherein the at least one document is associated with at least the at least one data key. (Paragraphs [0006], [0021] and [0075])(Yang)

As per claim 6, Yang and Wert and Berg and Elazar teach: 	The database system of claim 3, wherein the at least one processor is further configured to: receive a request for the at least one data key; and process the request. (Paragraphs [0013], [0024], [0035] and [0174])(Yang)
Claims 13-14 16-18 are method claim respectively corresponding to claims 2-3, 5-6 and they are rejected under the same rational as claims 2-3, 5-6.

Claims 4 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yang and Wert and Berg in view of Daniel Pfeffer (hereinafter Pfeffer) US Publication No. 20140181433.

As per claim 4, Yang and Wert and Berg and Elazar do not explicitly teach using the encryption process, restrict access to the at least one data key to users having permission within the client access layer, however in analogous art of content management, Pfeffer teaches:
 	 using the encryption process, restrict access to the at least one data key to users having permission within the client access layer. (Paragraph [0015])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Yang and Wert and Berg and Elazar and Pfeffer by incorporating the teaching of Pfeffer into the method of Yang and Wert and Berg and Elazar. One having ordinary skill in the art would have found it motivated to use the content management of Pfeffer into the system of Yang and Wert and Berg and Elazar for the purpose of managing data access.

Claim 15 is a method claim corresponding to claim 4 and it is rejected under the same rational as claim 4.

Claims 7 and 10, 18 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yang and Wert and Berg in view of Randy Friedman (hereinafter Friedman) US Publication No. 20190213346.

As per claim 7, Yang and Wert and Berg do not explicitly teach at least one processor is configured to use the encryption process under a zero trust security model, however in analogous art of content management, Friedman teaches:
 	at least one processor is configured to use the encryption process under a zero trust security model. 
(Paragraphs [0018] and [0032]-[0033])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Yang and Wert and Berg and Friedman by incorporating the teaching of Friedman into the method of Yang and Wert and Berg. One having ordinary skill in the art would have found it motivated to use the content management of Friedman into the system of Yang and Wert and Berg for the purpose of managing shared data.

As per claim 10, Yang and Wert and Berg do not explicitly teach other users include users with root privileges for the database, however in analogous art of content management, Friedman teaches:
 	 other users include users with root privileges for the database.
(Paragraphs [0018] and [0032]-[0033])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Yang and Wert and Berg and Friedman by incorporating the teaching of Friedman into the method of Yang and Wert and Berg. One having ordinary skill in the art would have found it motivated to use the content management of Friedman into the system of Yang and Wert and Berg for the purpose of managing shared data.

Claims 18 and 20 are method claims respectively corresponding to claims 7 and 10 and they are rejected under the same rational as claims 7 and 10.


Claims 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yang and Wert and Berg in view of Anderson et al (hereinafter Anderson) US Patent No. 10560457.

As per claim 8, Yang and Wert and Berg do not explicitly database follows an eventual consistency model, however in analogous art of content management. Anderson teaches:
 	database follows an eventual consistency model. 
(Abstract and column 1, lines 34-55 and column 3, lines 10-19 and 48-67) 
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Yang and Wert and Berg and Anderson by incorporating the teaching of Anderson into the method of Yang and Wert and Berg. One having ordinary skill in the art would have found it motivated to use the content management of Anderson into the system of Yang and Wert and Berg for the purpose of managing content policy synchronization.
Claims 9 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yang and Wert and Berg in view of Ulf Mattsson (hereinafter Mattsson) US Publication No. 20060259950.

As per claim 9, Yang and Wert and Berg do not explicitly teach encryption process is independent of database access policy, however in analogous art of content management, Mattsson teaches: 
encryption process is independent of database access policy. 
(Paragraph [0027])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Yang and Wert and Berg and Mattsson by incorporating the teaching of Mattsson into the method of Yang and Wert and Berg. One having ordinary skill in the art would have found it motivated to use the content management of Mattsson into the system of Yang and Wert and Berg for the purpose of managing access control to database and encryption content.

Claim 19 is a method claim corresponding to claim 9 and it is rejected under the same rational as claim 9.

Conclusion
As necessitated by amendment, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Chbouki whose telephone number is 571-2703154.  The examiner can normally be reached on Mon-Fri 9 am to 6:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK CHBOUKI/             Primary Examiner, Art Unit 2165                                                                                                                                                                                                        10/07/2022